UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1456


In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: October 19, 2020                                  Decided: November 3, 2020


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberto Antoine Darden petitions for a writ of mandamus seeking an order directing

the district court to unseal several documents in his criminal case. We conclude that

Darden is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503
F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Darden is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                             2